Citation Nr: 1645691	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  10-32 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for service-connected general anxiety disorder, to include a rating in excess of 10 percent prior to August 17, 2010 and a rating in excess of 30 percent thereafter.  

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for infertility.

3.  Whether new and material evidence has been submitted to reopen a claim of service connection for a skin rash.  

4.  Entitlement to service connection for a hernia condition.  

5.  Entitlement to service connection for residuals of cholecystectomy

6.  Entitlement to service connection for ischemic heart disease (IHD).  

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to service connection for a scrotum or genitourinary disability.

9.  Entitlement to service connection for a gastrointestinal disability, claimed as a stomach condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2009, March 2012, and August 2012 issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  


FINDINGS OF FACT

1.  Both prior to and after August 17, 2010, the Veteran's general anxiety disorder has been manifested by occupational and social impairment with occasional decrease in efficiency and periods of inability to perform tasks due to consistent symptoms of sleep disturbance and anxiety, with occasional fluctuations in mood and impaired judgement and insight.  Despite these symptoms, he has been generally functioning satisfactorily with good hygiene, routine behavior, and self-care, with no impairment in thought content and no evidence showing more severe functional impairment with reduced reliability or productivity.

2.  Entitlement to service connection for a skin rash and infertility was denied in a September 1994 rating decision.  The Veteran did not did not initiate an appeal or submit any relevant service records or new and material evidence relevant to either claim during the one-year appeal period following the issuance of the decision.

3.  Evidence added to the record since the final September 1994 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and relates to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for a skin rash.  

4.  Evidence received since the final September 1994 rating decision is new but does not raise a reasonable possibility of substantiating the claim of service connection for infertility.  

5.  There is no competent or probative evidence indicating that the Veteran has, or at any time in close proximity to the claim on appeal had had, a skin rash; nor is there evidence of any recurrent, persistent, or residual symptoms or disabilities related to a cholecystectomy or herniorrhaphy performed in 2008.  There is also no competent or probative evidence suggesting that the claimed skin, hernia, or residual cholecystectomy disabilities had their onset during service or are otherwise medically-related to service.  

6.  There is no competent or probative evidence indicating that the Veteran has, or at any time pertinent to the claim on appeal had had, ischemic heart disease.  

7.  The preponderance of the evidence weighs against a finding that hypertension was incurred as a result of any disease, injury, or incident in service; nor is there evidence that hypertension manifested within one year of the Veteran's discharge from service.

8.  The preponderance of the evidence weighs against a finding that a scrotum or genitourinary condition was incurred as a result of any disease, injury, or incident in service.  

9.  The preponderance of the evidence weighs against a finding that a gastrointestinal or stomach disability was incurred as a result of any disease, injury, or incident in service.  


CONCLUSIONS OF LAW

1.  For the period prior to August 17, 2010, the criteria for a 30 percent rating, but no higher, for service-connected general anxiety disorder, have been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9400 (2016).

2.  For the period after August 17, 2010, the criteria for a rating in excess of 30 percent, for service-connected general anxiety disorder, have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9400 (2016).

3.  The September 1994 rating decision that denied service connection for a skin rash and infertility is final.  38 U.S.C.A. § 7105 (b) (West 1994) [West 2015]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994) [2016].

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a skin rash.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).

5.  New and material evidence has not been submitted sufficient to reopen a claim of service connection for infertility.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107, 5108 (West 2015); 38 C.F.R. §§ 3.156, 3.159 (2016).

6.  The criteria for service connection for a skin disability, hernia condition, or residuals of cholecystectomy are not met.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).

7.  The criteria for service connection for ischemic heart disease are not met.  38 U.S.C.A. §§ 1101, 1112, 1116, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

8.  Hypertension was not incurred in or aggravated by active service and may not be presumed to have been incurred as a result of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

9.  A scrotum or other genitourinary disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

10.  A stomach or gastrointestinal disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Parenthetically, the Board notes that VA has obtained all identified and obtainable evidence relevant to the claims decided herein.  In this regard, the Board notes that, in March 2012, the Veteran submitted authorization forms to allow VA to obtain private treatment records from a Dr. F.R. and Ryder Memorial Hospital.  However, in August 2012, the Veteran informed VA that it could proceed to the merits of the appeal without those records.  See August 2012 Report of General Information.  All available VA outpatient treatment records are associated with the claims file.  

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Id. at 126.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In May 2009, the Veteran filed a claim seeking an increased rating for his service-connected psychiatric disorder, which was then characterized as anxiety neurosis.  In the August 2009 rating decision on appeal, the RO re-characterized the Veteran's disability as general anxiety disorder and continued the 10 percent rating assigned under 38 C.F.R. § 4.130, DC 9400.  The Veteran perfected an appeal as to the RO's determination, asserting that his disability warrants a higher rating.  

Thereafter, in January 2014, the RO increased his disability rating to 30 percent, effective August 17, 2010.  

The Veteran was notified of the increased rating but he did not withdraw his appeal.  Accordingly, his appeal continues and the Board will evaluate whether a rating higher than 10 percent is warranted prior to August 17, 2010, and whether a rating higher than 30 percent is warranted thereafter.  See AB v. Brown, 6 Vet. App. 35 (1993).

The criteria for rating all mental disorders, including general anxiety disorder, are set forth in a General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130. 

A 10 percent rating is warranted where there is an occupational and social impairment due to mild or trainset symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9400. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  In this regard, a GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships.

The pertinent evidence of record includes private medical records dated from 2009 to 2012 and VA examination reports dated June 2009, September 2013, and May 2014.  While the evidentiary record contains VA treatment records dated from October 1997 to January 2001, they do not contain any information or evidence regarding the nature and severity of the Veteran's psychiatric disability.  Instead, the private medical records provided by Dr. D.S. document the treatment the Veteran has received for his disability during the appeal period.  

During the June 2009 VA mental disorders examination, the Veteran reported that he was taking Ambien due to his difficulty sleeping.  The examiner noted that the Veteran was able to maintain his personal hygiene and did not have any problems with activities of daily living.  Mental status examination revealed the Veteran's speech was clear and spontaneous, and he was oriented in all spheres.  His affect was normal, and his mood was calm.  His memory was normal, and his attention was intact.  The Veteran's thought process was circumstantial but his thought content was unremarkable without any evidence of delusions, hallucinations, inappropriate behavior, obsessive or ritualistic behavior, or suicidal or homicidal tendencies.  He denied having panic attacks and the examiner noted he had good impulse control.  The examiner noted the Veteran was a state government employee before he retired in 2006.  The examiner also noted that the Veteran's symptoms were not severe enough to interfere with occupational or social functioning and assigned a GAF score of 70.  

In July 2009, Dr. D.S. conducted a private psychiatric evaluation during which he noted the Veteran was married and had one adult daughter.  The Veteran reported sleeping poorly and having episodes of irritability, restlessness, and anxiety, but he denied any suicidal behavior or hallucinations.  Mental status examination revealed the Veteran was well-dressed and oriented to time, place, and person, without any perceptual disturbances.  The Veteran looked nervous but did not exhibit any tics or tremors.  His speech was spontaneous but mildly pressured, while his thought process was relevant and logical at times, although a bit circumstantial.  His memory was preserved and his judgement and insight were fair.  Dr. D.S. assigned a GAF score of 70.  

Subsequent private treatment records show that, while the Veteran manifested chronic anxiety and sadness, he remained alert, oriented, relevant, logical, and coherent, without suicidal or homicidal ideations or perceptual disturbance.  His memory and cognition were also preserved and his judgement and insight remained fair, although in August 2012, his insight was superficial.  Notably, his GAF scores ranged from 61 to 70, which Dr. D.S. noted represented mild symptoms or some difficulty in social, occupational, or school functioning.  See private medical records dated October 2009 to August 2012.  

During the September 2013 VA examination, the examiner noted the Veteran's only symptom was anxiety, while also noting that he did not have any significant marital, social, occupational, or environmental changes.  He also noted the Veteran had been married for 42 years and had been retired since 2006.  The Veteran reported having private psychiatric treatment for six years without any hospitalizations.  During the examination, the Veteran was coherent, logical, and relevant.  The examiner noted the Veteran had not had any significant decrease in functionality since the last examination and that his condition was mild, stable, and responding to pharmacotherapy.  The examiner stated the Veteran's symptoms did not interfere with his occupational or social functioning and assigned a GAF score of 70.  

In May 2014, Dr. S.D. completed a mental disorders disability questionnaire and provided a diagnosis of major depressive disorder and insomnia which were manifested by the following symptoms: depressed mood, anxiety, panic attacks weekly or less, chronic sleep impairment, and disturbances in motivation and mood.  Dr. S.D. noted the Veteran had a history of family problems but remained married and had good Christian support.  In summary, Dr. S.D. noted the Veteran's symptoms resulted in an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks, and assigned a GAF score of 50.  

Based on the foregoing, the Board concludes that the Veteran's service-connected general anxiety disorder warrants a 30 percent rating, but no higher, both prior to and after August 17, 2010.  Indeed, the preponderance of the evidence reflects that, throughout the appeal period, the Veteran's service-connected general anxiety disorder has been manifested by no more than mild to moderate symptoms, which result in occasional decrease in overall functioning but allow the Veteran to function satisfactorily overall.  

In making this determination, the Board notes the pertinent treatment records and examination reports show that the Veteran's general anxiety disorder has consistently been manifested by sleep impairment and anxiety, with occasional episodes of irritability and restlessness.  The Veteran's judgement and insight have been consistently described as fair, with the exception in August 2012 when his insight was described as superficial.  Despite the foregoing, however, the Veteran has consistently been fully oriented, able to maintain his personal hygiene, and perform activities of daily living.  While his speech was mildly pressured on one occasion, his communication skills have otherwise been within normal limits.  Likewise, while his thought process has occasionally been circumstantial, his thought process has otherwise been relevant, logical, and coherent, while his thought content has been normal, without any evidence of hallucinations, delusions, or suicidal or homicidal ideations.  The Veteran's memory, cognition, and concentration have also been intact.  

As for social functioning, the evidence reflects that the Veteran has remained married for more than 40 years and there is no indication or allegation that his symptoms interfered with or impaired his ability to interact appropriately with family members, friends, or other members of the community.  The evidence reflects that the Veteran retired in 2006 but there is also no indication or allegation that his symptoms interfered with his ability to perform his occupational duties or interact with his supervisors or co-workers.  

In sum, the Board finds that, while the Veteran's general anxiety disorder has consistently been manifested by sleep impairment and anxiety, with occasional fluctuations in mood and impaired judgement and insight, his overall symptoms have resulted in no more than a mild to moderate impairment in functioning.  

This finding is supported by the preponderance of the GAF scores assigned throughout the appeal period, which have ranged in from 61 to 70 and denote mild to moderate symptoms.  The Board recognizes that the Veteran was assigned a GAF score of 50 at the most recent examination conducted in May 2014, and that the examiner, Dr. S.D., reported additional symptoms not previously reported, including depressed mood, weekly panic attacks, and disturbances in motivation and mood.  However, the Board finds probative that Dr. S.D. stated that the Veteran's symptoms were mild to transient and controlled by medication, which is not consistent with the GAF score assigned, which is indicative of serious symptoms and/or serious impairment in functioning.  Even with the additional symptoms reported, the Veteran was not shown to manifest more severe symptoms, including those specifically enumerated in the GAF scale for a score of 50, such as suicidal ideation, severe obsessional rituals, or inability to keep a job or establish relationships, and the additional symptoms reported are not shown to be of the frequency or severity to warrant a rating higher than 30 percent.  

Indeed, as noted, despite the Veteran's symptoms, the preponderance of the evidence shows he has generally functioned satisfactorily with good hygiene, routine behavior, and self-care, with no impairment in thought content.  There is no evidence showing more severe functional impairment with reduced reliability or productivity due to symptoms that warrant or more nearly approximate the level of disability contemplated by the 50 percent rating.  In this regard, the Board notes the evidence shows the Veteran has had episodes of irritability and restlessness and occasional fluctuations in his mood; however, the evidence does not show the Veteran has had any outbursts of anger or violence during the appeal period or that his mood fluctuations have resulted in any significant impairment of social or occupational functioning. 

Therefore, based on the foregoing, the Board finds that, both prior to and after August 17, 2010, the Veteran's symptoms have resulted in the occupational and social impairment more nearly approximated by the 30 percent rating but no higher.  Without more severe symptoms, or evidence showing his symptoms are more frequent or result in more severe occupational and social functioning, a rating higher than 30 percent is not warranted at any point during the appeal period. 

Indeed, as noted, the evidence does not reflect that the Veteran's symptoms result in any significant or prolonged reduced reliability and productivity in overall functioning to warrant a 50 percent rating.  Nor does the evidence reflect that the Veteran's symptoms have resulted in social and occupational impairment with significant deficiencies in most areas, including work, interpersonal relations, thinking, and mood to warrant a 70 percent rating.  In this regard, the Board notes that, even with the Veteran's occasional fluctuating symptoms, the evidence does not show his symptoms result in any significant difficulty establishing and maintaining effective relationships, as the Veteran has remained married and is not shown to have any difficulty establishing or maintaining relationships with others.   

Likewise, a 100 percent rating is not warranted at any time during the appeal period as there is no evidence that the Veteran's symptoms have resulted in total occupational and social impairment as a result of symptoms such as persistent impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own names.  Indeed, as noted, the Veteran's thought process, thought content, and speech have been predominately described as within normal limits, he has remained able to care for himself and others, and has remained alert and oriented throughout the appeal. 

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected general anxiety disorder.  See Fenderson, supra.  However, the Board finds that, despite the occasional fluctuations in the Veteran's symptoms, the overall functioning caused by his symptoms has remained no more than mild to moderate throughout the appeal period.  Therefore, assigning staged ratings for this disability is not warranted. 

In sum, the Board finds that the preponderance of the evidence supports the grant of a 30 percent rating prior to August 17, 2010 for service-connected general anxiety disorder; however, the preponderance of the evidence is against the award of a rating in excess of 30 percent at any point prior to or after August 17, 2010.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Petitions to Reopen

In a September 1994 rating decision, the RO denied service connection for a skin rash and infertility on the basis that there was no current evidence of either disability.  At that time, the evidentiary record contained the Veteran's service treatment records and post-service treatment records dated from October 1967 to April 1968.  

The record reflects that the September 1994 rating decision and notice of appellate rights were mailed to the Veteran's address of record in November 1994 and was not returned as undeliverable.  However, the Veteran did not subsequently submit any further communication, including a notice of disagreement, as to the September 1994 rating decision, and no other exception to finality is applicable.  Indeed, no new and material evidence was received within one year of the September 1994 rating decision and no relevant service department records have been received since the issuance of that decision.  See 38 C.F.R. § 3.156 (b), (c).  Accordingly, the September 1994 rating decision became final.  38 U.S.C.A. § 7105 (c) (West 1994) [West 2015]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994) [2016].

In August 2010, the Veteran filed a claim seeking service connection for several disabilities, including a skin rash and infertility.  Because service connection for a skin rash and infertility were previously denied, the RO accepted the Veteran's claim as a petition to reopen those claims.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Relevant evidence received since the last final September 1994 rating decision includes VA and private treatment records dated from 1997 to 2012, which variously show the Veteran was diagnosed with tinea versicolor in September 2000 and has a history of treatment for hydroceles, including in 1980 when a hydrocele was removed and in December 2009 when an ultrasound revealed left epididymo-orchitis with a reactive hydrocele, as well as small right epididymal cyst and varicocele.  

With respect to the claimed skin rash, the Board finds the new evidence is material, as it establishes that the Veteran has been diagnosed with a skin condition, specifically tinea versicolor, a previously unestablished fact necessary to substantiate the underlying claim.  Under these circumstances, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a skin rash is reopened.

However, with respect to the claimed infertility, the Board finds that, while the foregoing evidence is new, in that it was not of record at the time of the last final decision, and reveals treatment for various genitourinary conditions, the evidence is not material, as it does not establish that the Veteran's genitourinary conditions have resulted in a diagnosis of or treatment for infertility.  Therefore, the new evidence does not relate to a previously unestablished fact necessary to substantiate the underlying claim or raise a reasonable possibility of substantiating the claim and, thus, is not material or sufficient to reopen the previously denied claim of service connection for infertility.   

Therefore, based on the foregoing reasons, the Board finds that new and material evidence has not been received and, accordingly, the claim of entitlement to service connection for infertility is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection Claims

The Veteran is seeking to establish service connection for several disabilities, including the reopened claim for a skin rash, a hernia condition, ischemic heart disease (IHD), hypertension, a scrotum disability, and a stomach disability.  He has asserted that all of his disabilities are due to his service in Vietnam.  See August 2010 Veteran statement.  

Service connection may be granted for a disorder resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
 § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disorder; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

VA law and regulations also provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including ischemic heart disease, shall be service connected even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309 (e).  Further, a veteran who, during active military, naval or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii).

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As noted previously, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Skin, Hernia, 
Residual Cholecystectomy and IHD Disabilities

At the outset, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1101.  Thus, evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).

In McClain, the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321; see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a recent diagnosis of disability prior to the Veteran filing a claim is relevant evidence that must be considered).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claims for service connection for a skin rash, hernia, residuals of cholecystectomy and ischemic heart disease must be denied because the first essential criterion for an award of service connection---evidence of a current disability upon which to predicate a grant of service connection-is not met.

The service treatment records (STRs) document no complaints, treatment, or diagnoses pertaining to a skin rash, hernia, gallbladder condition or IHD during service, including at the Veteran's August 1967 separation examination.  However, post-service treatment records show the Veteran was diagnosed with tinea versicolor in September 2000 and that he received treatment for an umbilical hernia from September to November 2000.  The evidence also reflects that, in February 2008, the Veteran had a cholecystectomy and herniorrhaphy performed to remove his gallbladder and correct an umbilical hernia.  

There is, however, no evidence showing the Veteran has received treatment for or continued to be diagnosed with tinea versicolor or any other skin disability since 2000, including after he filed his claim seeking service connection for those disabilities in August 2010.  Nor is there any evidence showing the Veteran has incurred any recurrent hernia or experienced any residual symptoms or condition as a result of the cholecystectomy since February 2008.  

The Board has carefully reviewed the VA and private treatment records associated with the claims file and finds they do not document any complaints, findings, or diagnosis of tinea versicolor, umbilical hernia, or residuals of cholecystectomy at any point during, or in close proximity to, the pendency of this appeal.  In this regard, the Board notes that the diagnosis of tinea versicolor rendered 10 years prior to the filing of the Veteran's claim in 2010 is not considered a recent diagnosis and, thus, is not sufficient evidence to establish the existence of a current disability, particularly given the lack of competent medical evidence showing any recurrent or persistent symptoms of a skin disability at any point during or pertinent to this appeal.  See McClain, supra; Romanowsky, supra.  

Likewise, the Board finds probative that the Veteran has not identified or submitted any evidence showing he has experienced or received any treatment for any recurrent, persistent, or residual symptoms or conditions related to the cholecystectomy or herniorrhaphy performed in February 2008 since that time, specifically including since he filed his claim for service connection in 2010.  

Review of the record also reveals that, in March 2011, a VA physician examined the Veteran and determined he did not have IHD.  The March 2011 VA examination is considered competent and probative medical evidence, as the VA examiner reviewed the record and conducted a physical examination of the Veteran and there is no opposing medical evidence of record showing the Veteran has been diagnosed with IHD at any point since service, to include during the pendency of this claim.  

To the extent the Veteran has asserted that he currently has a skin disability, a hernia condition, residuals of cholecystectomy, and IHD, the Board initially notes that IHD is not generally capable of lay observation, as it requires medical observation and testing.  Similarly, any residual symptoms or conditions of a cholecystectomy also require medical observation.  As a result, the determination as to the presence of those disabilities is a complex medical question on which the Veteran is not competent to provide an opinion.  See, e.g. Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

As a result of the foregoing, while the Veteran's DD form 214 reflects that he served in Vietnam for one year, presumptive service connection for IHD as due to herbicide exposure is denied, as there is no competent evidence of a diagnosis of IHD.  See 38 U.S.C.A. § 1101, 1112, 1116, 1137; 38 C.F.R. § 3.307, 3.309(e).

However, the Veteran is competent to report the nature of any symptoms observable by a layperson, including a skin condition and presumably a hernia.  Even if the Board accepted the Veteran's lay assertions as sufficient evidence to establish the presence of a current skin and/or hernia disability, he has not identified any in-service event, injury, or illness to which his claimed skin and hernia (or even residual cholecystectomy) disabilities may be related, and there is nothing to suggest the existence of any etiological relationship between the claimed disabilities and his military service.  At most, the Veteran has only asserted that he had surgery after service for a hernia he acquired during service, without any additional information or evidence regarding how or when the hernia was incurred during service.  See December 2010 statement from the Veteran.  While the Veteran is competent to assert that he had a hernia during service, the service and post-service treatment records are in direct contrast with his statement, as they do not contain any complaint or treatment for hernia during service or for more than 30 years after service.  

Moreover, while the Veteran is competent to report his symptoms and in-service events, he is not shown to possess the medical training to render a competent opinion regarding the etiology of his claimed conditions, as that determination is a complex medical question.  See, Davidson, supra; Jandreau, supra; Buchanan, supra.  Therefore, the Veteran's lay assertions, alone, are not sufficient to (1) trigger VA's duty to obtain a VA examination or opinion in this case or (2) establish a medical nexus between his military service and disabilities manifested several years after service.  

For all the foregoing reasons, the Board finds that the claims for service connection for a skin disability, hernia, residuals of cholecystectomy, and IHD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of any competent, credible, and probative evidence of the claimed disabilities or competent and probative evidence establishing a nexus between the claimed disabilities and service, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.

Hypertension

The STRs contain an April 1966 report of medical history on which the Veteran reported that he had been told he had high blood pressure in the past.  However, the STRs, otherwise, do not contain any complaints, treatment, or diagnosis of hypertension, including at the medical examination conducted in April 1966 or at his separation examination in August 1967.  In fact, the Veteran's blood pressure reading was within normal limits at examinations conducted throughout his military service.  See reports of medical examination dated March and November 1965, April 1966, and August 1967.  

Neither elevated blood pressure readings nor a diagnosis of hypertension is shown by the evidence of record during the Veteran's first post-service year or for many years thereafter.  As there is no competent evidence of a diagnosis of hypertension during the Veteran's first post-service year, the evidence preponderates against the grant of service connection of a presumptive basis.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).

Nevertheless, the March 2011 VA examination report reflects that the Veteran was diagnosed with arterial hypertension in 2005, although independent evidence of that diagnosis is not of record.  Indeed, the post-service treatment records do not contain any diagnosis of or treatment for hypertension or high blood pressure.  However, the Board accepts the notation of hypertension diagnosed in 2005 as competent and credible evidence.  

In evaluating this claim, the Board finds probative that there is no competent evidence or opinion of record that addresses or establishes the etiology of the Veteran's post-service diagnosis of hypertension.  Indeed, while the March 2011 VA examiner noted the previous diagnosis of hypertension, he did not provide an opinion regarding the etiology of the disability and, notably, none of the other post-service medical evidence establishes, or even suggests, that the Veteran's hypertension was incurred in or is otherwise related to his military service.  

The Board has considered remanding this claim to obtain a VA opinion regarding the likely etiology of the Veteran's hypertension; however, as noted, there is no evidence of record indicating that the Veteran's hypertension diagnosed more than 30 years after service is related to his military service.  In this regard, the Board notes the Veteran has not provided any credible evidence of continued or persistent symptoms of hypertension or elevated blood pressure readings since he was discharged from service in September 1967 to the present; nor is there any medical evidence or opinion of record suggesting that his hypertension is related to service.  Therefore, the Board finds the fundamental requirements necessary to obtain a VA examination and opinion in this case are not met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board has considered the Veteran's lay assertions in support of his claim; however, it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer an opinion on the relationship between his hypertension and service.  Therefore, his lay statements are not considered competent or probative evidence favorable to his claim.  

In summary, and for the foregoing reasons and bases, the Board finds the preponderance of the most competent, credible, and probative evidence is against the grant of service connection for hypertension.  As noted, a competent diagnosis of hypertension is not shown during service or for many years thereafter and there is no competent or probative evidence establishing a nexus between his hypertension and military service.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.

Scrotum/Genitourinary Disability

The STRs do not contain any complaints, treatment, or diagnoses referable to a disability involving the Veteran's scrotum or other genitourinary organs.  However, the post-service medical evidence shows the Veteran had right varicocele surgery in 1973 and a hydrocele removed in 1980.  See September 2000 VA treatment record; December 2009 ultrasound report.  The December 2009 ultrasound also revealed left epididymo-orchitis with reactive hydrocele, as well as small right epididymal cyst and varicocele.  

Despite the evidence showing treatment for genitourinary conditions after service, the Board notes there is no competent medical evidence or opinion of record which establishes or even suggests that the Veteran's scrotum or genitourinary conditions were incurred in or as a result of his military service.  In fact, no medical professional has opined that the Veteran's current genitourinary conditions are related to his military service.  In this regard, the Board notes the Veteran has not been afforded a VA examination or opinion in conjunction with this claim; however, he has not identified any in-service event, injury, or illness to which his post-service scrotum or genitourinary conditions may be related.  Nor is there any evidence indicating that the claimed scrotum disability may be related to service, such as credible lay evidence of continued genitourinary symptoms since service or a medical opinion purporting to related the Veteran's genitourinary conditions to service.  Therefore, VA has no obligation to obtain a VA examination or medical opinion commenting upon the presence or etiology of any of the disability at issue.  See 38 U.S.C.A. § 5103A (d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

The Veteran has asserted that his claimed condition is due to his Vietnam service; however, this is merely a conclusory statement regarding the relationship between his claimed scrotum disability and service and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his claimed disability and service.  Therefore, the Veteran's lay assertions in this regard are not considered competent or probative evidence.  

For the foregoing reasons, the Board finds the preponderance of the evidence is against the grant of service connection for a scrotum or genitourinary disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of evidence showing an event during service to which the current disability may be related or any competent, credible, and probative evidence establishing a nexus between the current disabilities and service, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.

Stomach/Gastrointestinal Disability

The STRs reflect that, in December 1966, the Veteran was diagnosed with gastritis after seeking treatment for stomach problems, including abdominal pain, nausea, and vomiting.  There are, however, no subsequent complaints, treatment, or diagnoses referable to any gastrointestinal problems during service, including at his separation examination in August 1967.  

The post-service treatment records show that, in August 2006, an esophagogram revealed sliding type hiatal hernia with associated gastrointestinal esophageal reflux disease (GERD).  Subsequent treatment records note the Veteran's diagnosis of GERD was continued.  See e.g., July 2009 private treatment record.  However, the post-service treatment records do not contain any indication or opinion regarding the etiology of the Veteran's gastrointestinal disability.  

In evaluating this claim, the Board finds probative that, while gastritis was diagnosed during service, symptoms of gastritis or a similar diagnosis were not noted at separation from service.  The Board also finds probative that the Veteran has not provided any lay or medical evidence showing continued symptoms of a gastrointestinal disability after service.  Indeed, the Veteran has not asserted that he has continued to experience gastrointestinal symptoms since service; nor has he submitted or identified any post-service medical evidence showing treatment for a gastrointestinal disability reported or shown to have persisted since service.  

Simply put, there is no evidence indicating that the current gastrointestinal disability may be related to the Veteran's military service.  Therefore, even while gastritis was diagnosed during service and the Veteran has a current gastrointestinal disability, a VA examination and/or opinion need not be obtained in this case.  See 38 U.S.C.A. § 5103A (d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

To the extent that the Veteran has asserted that his current gastrointestinal disability is related to his military service, it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his claimed disability and service.  Therefore, the Veteran's lay assertions in this regard are not considered competent or probative evidence on which to grant entitlement to service connection.  

In summary, and for the foregoing reasons and bases, the Board finds the preponderance of the most competent, credible, and probative evidence is against the grant of service connection for a stomach or gastrointestinal disability.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.



ORDER

A 30 percent rating, but no higher, is granted for service-connected general anxiety disorder prior to August 17, 2010, but a rating in excess of 30 percent thereafter, is denied.  

As new and material evidence to reopen the claim of entitlement to service connection for a skin rash has been received, to this limited extent, the appeal as to this matter is granted.

New and material evidence having not been received, the application to reopen the previously denied claim of service connection for residuals of right knee anterior cruciate ligament tear is denied.

Entitlement to service connection for a skin rash, hernia condition, residuals of cholecystectomy, ischemic heart disease, hypertension, a scrotum/genitourinary disability, and gastrointestinal disability are denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


